                                                                  eeplaw.com #: 2731
Case 2:18-cv-03007-JS-AKT Document 318 Filed 07/16/20 Page 1 of 2 PageID
                                                                                      80 Pine Street, 38th Floor
                                                                                      New York, New York 10005
                                                                                      T. 212.532.1116 F. 212.532.1176

                                                                                      New Jersey Office
                                                                                      576 Main Street, Suite C
                                                                                      Chatham, New Jersey 07928

                                                                                      JOHN ELEFTERAKIS*
                                                                                      NICHOLAS ELEFTERAKIS
                                                                                      RAYMOND PANEK

                                                                                      OLIVER R. TOBIAS
                                                                                      JEFFREY B. BROMFELD
                                               July 16, 2020                          FAIZAN GHAZNAVI
                                                                                      GABRIEL P. HARVIS
                                                                                      BAREE N. FETT
 BY ECF                                                                               STEPHEN KAHN
                                                                                      EVAN M. LA PENNA
 Honorable Joanna Seybert
                                                                                      KRISTEN PERRY – CONIGLIARO
 United States District Judge                                                         AIKA DANAYEVA
                                                                                      ARIANA ELEFTERAKIS
 Eastern District of New York                                                         MICHAEL INDELICATO
 100 Federal Plaza                                                                    MICHAEL MARRON
                                                                                      DOMINICK MINGIONE
 Central Islip, New York 11722                                                        MARK NEWMAN
                                                                                      AGGELIKI E. NIKOLAIDIS
                                                                                      JOSEPH PERRY
        Re:     Jackson v. Nassau County, et al., 18 CV 3007 (JS) (AKT)               MARIE LOUISE PRIOLO *
                                                                                      KEYONTE SUTHERLAND
                                                                                      WAYNE WATTLEY
 Your Honor:                                                                          *Also Admitted In New Jersey


        I represent plaintiff in the above-referenced matter. I write to respectfully respond
 to the Nassau County defendants’ filing earlier today at DE #317. If it should please
 the Court, the submission is improper and should be denied and stricken.

         First, the filing directly contravenes this Honorable Court’s order dated May 31,
 2020, which granted these defendants leave to file a reply “not to exceed TWENTY
 pages” – double the permissible length – by an extended deadline of June 5, 2020. After
 using their full allotment of time and pages, including to advance legal arguments
 identical to those now re-presented, these defendants, without seeking leave, have taken
 it upon themselves to file an additional three pages of single-spaced briefing in violation
 of, inter alia, Local Civil Rules 6.1(b), 7.1(b) and 11.1(b) and Rule III(C) of the Court’s
 Individual Practices.1 See, e.g., CareMatrix Corp. v. Kaplan, 05 CV 3173 (TCP) (GRB),
 2012 WL 13102106, *2 (E.D.N.Y. July 3, 2012) (striking filing where “the submission
 of the Declaration was simply an attempt to end-run this Court’s direction regarding
 the…brief as well as its denial of Joint Defendants’ motion to exceed the page limit
 imposed”).

      Second, while plaintiff respectfully declines to address the merits of defendants’
 arguments given the procedural infirmities, he notes that these defendants offer no

 1
   These defendants previously sought and obtained a ten-page extension for their opening brief,
 allowing them a total of fifty-five pages, exclusive of the instant submission, with which to present
 their arguments for dismissal. See DE #285 and order dated April 13, 2020.
Case 2:18-cv-03007-JS-AKT Document 318 Filed 07/16/20 Page 2 of 2 PageID #: 2732

 Hon. Joanna Seybert
 July 16, 2020

 persuasive or binding authority for their application. Indeed, plaintiff is permitted to
 present alternative legal arguments in separate state and federal actions governed by
 distinct standards, even where they conflict (which here they do not). McAnaney v.
 Astoria Fin. Corp., 665 F. Supp. 2d 132, 151 n.18 (E.D.N.Y. 2009) (“It is well-accepted
 that litigants may present conflicting alternative arguments, and it is often a sign of
 effective advocacy.”) (collecting cases).

        Contrary to defendants’ contention, plaintiff’s counsel’s legal arguments in state
 court constitute neither admissions of fact nor the sort of intervening, precedential
 authority or new evidence that might justify supplemental briefing on the dismissal
 motions. See Jackson v. Goord, 664 F. Supp. 2d 307, 314 (S.D.N.Y. 2009) (“[C]ourts
 typically judge whether to grant leave to file a supplemental motion based on criteria
 similar to those governing motions for reconsideration. Those include whether there
 has been a change in the law, or whether new evidence has come to light that was not
 previously available.”) (collecting cases). Rather, as their Footnote 3 makes clear, these
 defendants merely seek to circumvent this Court’s prior ruling to bolster arguments that
 were, or could have been, previously raised. See, e.g., Sharp v. Ally Fin., Inc., 328 F.
 Supp. 3d 81, 105 (W.D.N.Y. 2018) (“It is well-established in this Circuit that new
 arguments raised in successive briefing papers will not be considered where those
 arguments could have been raised in a previous submission.”) (collecting cases).
 Defendants’ proposed supplemental briefing would also prejudice plaintiff by delaying
 his prosecution of the action and increasing its cost.

       Accordingly, plaintiff respectfully requests that County defendants’ application
 be denied and that their letter motion at DE #317 and accompanying exhibit be struck.2

        Thank you for your attention to this matter.

                                                Respectfully submitted,

                                                Gabriel P. Harvis

 cc:    All Counsel




 2
  To the extent the Court is inclined to entertain County defendants’ application, plaintiff respectfully
 requests the opportunity to brief his arguments in an amended opposition memorandum.

                                                    2
